DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 3 December 2021 has been entered.  Claims 1-6 and 8 are currently amended.  Claims 9-11 are newly added.  Claims 1-11 are currently pending. 
With the currently filed amendment, at least the prior applied 35 USC 102 rejections of record are overcome.  Likewise, the claim objections of claims 1 and 4-6 are overcome by the current amendment.  

Response to Arguments
Applicant's arguments filed 3 December 2021 have been fully considered but they are not persuasive. 
The Applicant argues that the prior art of record, Nogami and Nakamura, fail to anticipate or render obvious the instant invention.  The Applicant further argues that the prior art teaches away from the instant invention.  However, no evidence is provided for either claim. 
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the supposedly unique orientation of the instant invention) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Nakamura explicitly suggests a continuous facing wall portion as a means to dampen sound generated by the blower (see Para. 60).

Specification
The disclosure is objected to because of the following informalities: 
In at least the Abstract, the Specification says “air conditioning case has a closed space formed therein on an opposite side of the air passage with respect to the facing surface”.  This is not what is shown in the associated Figures.  Rather, the Figures show that the “air conditioning case has a closed space formed therein on an opposite side of the [[air passage]] facing surface with respect to the [[facing surface]] air passage”.  As the air passage is not a physical element, but is instead an open air pathway, there is no way for the closed space to be on an opposite side of the air passage.  Rather, the air passage and the closed space are on opposite sides of the facing surface. 
Appropriate correction is required.
The amendment filed 3 December 2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: 
The amendments to at least Para. 24 and 26 introduce a new element of an “axial center line” and fundamentally alter the definition of the previously recited “axial center”.  The “axial center” was recited in the original filing to be the center line of the through hole; it is now limited to merely a point along such a center line.  This alteration of the definition of the terms of the invention is an entry of new matter, as it could result in myriad new interpretations of the invention and the claims. 
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-3, 8, 10, and all dependent claims are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Amended claim 2 is an entry of new matter, as it relies on new definitions of the claim terms as filed in the newly amended specification.  Specifically, claim 2 includes references to “an axial direction of the axial center of the through hole” which is not defined in either the amended specification or the originally filed specification. 
Amended claim 3 is an entry of new matter, at least insofar as it depends from amended claim 2. 
Amended claim 8 is an entry of new matter, as it relies on new definitions of the claim terms as filed in the newly amended specification.  Specifically, claim 8 includes references to “an axial center line including an axial center”, where previously the “axial center” was defined as the newly added “axial center line”. 
Newly added claim 10 is an entry of new matter, as it relies on new definitions of the claim terms as filed in the newly amended specification.  Specifically, claim 10 includes references to “an axial center line including an axial center”, where previously the “axial center” was defined as the newly added “axial center line”. 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3, 8, and all dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Amended claim 2 is rendered indefinite by the use of the phrase “an axial center of the through hole faces the facing wall portion in an axial direction of the axial center of the through hole”, as it is unclear entirely what the Applicant is intending to claim.  The phrase “axial center” is defined in the newly amended specification to refer to a point along an axial center line; if the axial center is a point, then it is unclear how “an axial direction” can be extrapolated from that single point.  If the axial center is an axial center line, as it is defined in the originally filed specification, it is still not clear that the “axial direction” has a single definition.  Furthermore, in either case, it is not clear how either an axial center point or an axial center line can “face” a facing wall portion.  If it is a line, are the elements orthogonal?  Are the elements simply not parallel?  Is there any way to determine the way a point “faces”?
Amended claim 3 is rendered indefinite at least based on its dependence from claim 2.  Furthermore, amended claim 3 is rendered indefinite by the inclusion of the phrase “the axial direction of the axial center of the through hole intersects the facing wall portion at a position that is closer to the through hole radially outside of a position of the facing wall portion intersecting an extension line virtually extending a rotation axis of the blower fan”.  Specifically, claim 3 is amended to say “[the intersection] at a position that is closer to the through hole…” and no comparison is made.  
Amended claim 8 is rendered indefinite by the use of the phrase “the through hole is upwardly inclined from an upstream side to a downstream side in the air flow direction” when there is no indication of what would be considered “upwardly inclined”.  In the prior version of the claim, the Examiner notes that a horizontal direction was disclosed.  Based on the Applicant’s remarks that claim 8 is intended to comply with the Examiner’s previous suggestions, it is understood that the Applicant has intended to require that the “air flow direction” as disclosed in claim 8 is intended to be along the horizontal direction.  For the sake of compact prosecution, claim 8 is interpreted as follows:  “the through hole is inclined such that an axial center line including an axial center is angled relative to an air flow direction, wherein the air flow direction is generally horizontal, such that the through hole is upwardly inclined from an upstream side to a downstream side in the air flow direction”. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nogami et al. (JP 2009197623, copy and machine translation provided by Applicant and referenced herein) in view of Nakamura et al. (Published U.S. Patent Application No. 20160221414, English translation and U.S. equivalent to JP 2015083449, published 30 April 2015).
Regarding claim 1, Nogami (Fig. 18) teaches an air conditioner comprising: 
an air conditioning case (outer shell 101) that configures an air passage (see air passage formed through suction port 106 letting out into discharge port 114) through which air to be blown into an interior flows (through discharge port 114); 
a blower fan disposed inside the air conditioning case (impeller 103); and 
a facing wall portion disposed on an air flow upstream side of the blower fan (grill 113), facing a suction port of the blower fan (see Fig. 18), 
an area of the facing wall portion is larger than an area of an opening of the suction port of the blower fan (see in Fig. 18 that grill 113 is shown to extend far beyond the width of the suction port 106 to the impeller 103 and only has small openings within it, meaning the area of the grill 113 is larger than the area of the suction portion 106),wherein
the air conditioning case has a facing surface (surface formed by orifice 109 and suction hole 108) in which a through hole is formed (inlet portion 115), 
the facing surface being provided to face to the facing wall portion (see Fig. 18, orifice 109 faces the grill 113), 
the air conditioning case has a closed space formed therein on an opposite side of the facing surface with respect to the air passage (resonance space 112), 
the closed space communicating with the air passage via the through hole (see Fig. 18, resonance space 112 communicates with the air passage via inlet portion 115), and 
the through hole and the closed space are configured to form a resonator having a predetermined resonance frequency (Para. 5, “a sound wave of a frequency specified by a volume and a shape of the resonance space 112 is resonated and canceled by a column resonance in the resonance space 112 and a Helmholtz resonator function of the resonance space 112 in the resonance space 115. At the same time, the sound wave of the noise having a frequency specified by the volume and shape of the sound absorbing structure is muffled by the sound absorbing structure acting as a Helmholtz resonator”).
Nogami is silent regarding the facing wall portion being continuous from one peripheral edge to an opposite peripheral edge. 
However, Nakamura (Fig. 1-3) teaches an air conditioner (air conditioning unit 10A) comprising: 
an air conditioning case (air conditioning case 20) that configures an air passage through which air to be blown into an interior flows (see airflow arrows a and b); 
a blower fan disposed inside the air conditioning case (blower 30); and 
a facing wall portion disposed on an air flow upstream side of the blower fan (sound absorption member 70), facing a suction port of the blower fan (see Fig. 3), an area of the facing wall portion is larger than an area of an opening of the suction port of the blower fan (Para. 49, “sound absorption member 70 is fixed to the inner wall of the right wall portion 20a of the air conditioning case 20. The sound absorption member 70 is formed to cover the suction port 34a around the suction port 34a”), wherein 
the facing wall portion is continuous from one peripheral edge to an opposite peripheral edge (see Fig. 3, sound absorption member 70 is continuous from one edge to the other). 
It would have been obvious to one skilled in the art at the time of the invention to include the facing wall portion being continuous from one peripheral edge to an opposite peripheral edge by combining prior art elements according to known methods to yield predictable results as taught by Nakamura into the teachings of Nogami because it does no more than yield predictable results of providing an additional means of dampening the sound of the blower (Nakamura:  Para. 60, “sound absorption member 70 absorbing sound caused when the blower 30 draws air is disposed in the air conditioning case 20. Therefore, a noise transmitting from the blower 30 into the vehicle compartment can be certainly suppressed”), since it has been held that the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.

Regarding claim 2, Nogami in view of Nakamura teaches the air conditioner according to claim 1. 
The embodiment of Nogami shown in Fig. 18 is silent regarding the through hole being formed such that an axial center of the through hole faces the facing wall portion in an axial direction of the axial center of the through hole.
However, the embodiment of Nogami as shown in Fig. 13 (which is disclosed as using the same reference numerals as used in Figs. 1-12) teaches an alternate configuration of the resonant silencing element, wherein the through hole is formed such that an axial center of the through hole faces the facing wall portion in an axial direction of the axial center of the through hole (see Fig. 13, the axial center of the throat portion 25 of the resonator is oriented vertically in Fig. 13, meaning that it would be perpendicular to the grill 113 if incorporated into the arrangement shown in Fig. 18).
It would have been obvious to one with ordinary skill in the art at the time of invention to modify the resonator shown by Fig. 18 to include the alternate configuration, as taught by Fig. 13, as the alternate arrangement allows for a double-layer structured resonator, which is “capable of performing resonance silencing of different frequency bands is obtained, the selectivity of the resonance frequency band can be widened and noise of a wider frequency band can be reduced” (Para. 71). 

Regarding claim 3, Nogami in view of Nakamura teaches the air conditioner according to claim 2, wherein the axial direction of the axial center of the through hole intersects the facing wall portion at a position that is closer to the through hole radially outside of a position of the facing wall portion intersecting an extension line virtually extending a rotation axis of the blower fan (Nogami:  see Fig. 13, the through holes are radially outside of the rotation axis of the blower fan and therefore the axial direction of the axial center of the through hole would intersect the facing wall portion radially outside of the extension line virtually extending the rotation axis of the blower fan).

Regarding claim 4, Nogami in view of Nakamura teaches the air conditioner according to claim 1, wherein the facing surface is the facing surface of a bell mouth expanding from the air conditioning case toward the air passage to configure the suction port (Nogami:  see Fig. 18, the surface formed by orifice 109 and suction hole 108 forms a bell mouth expanding from the walls of the outer shell 101).

Regarding claim 5, Nogami in view of Nakamura teaches the air conditioner according to claim 4. 
It is not clear if Nogami teaches that the through hole is provided in a water stop area of the facing surface of the bell mouth. 
The Examiner notes that the claimed “water stop area” does not appear to be a term of the art.  Per the Applicant’s specification, it is understood that the “water stop area” is defined as follows: “The water stop area is an area that does not interfere with the main stream of air flowing through the air passage along the air flow direction A. The air does not easily flow through the water stop area. The flow rate of air flowing through the water stop area is slower than the flow rate of air flowing through other portions inside the air conditioning case 10.”
However, the embodiment of Nogami as shown in Fig. 13 (which is disclosed as using the same reference numerals as used in Figs. 1-12) teaches an alternate configuration of the resonant silencing element, wherein the through hole is provided in a water stop area of the facing surface of the bell mouth (see Fig. 13, the throat portion 25 is provided in an area which clearly “does not interfere with the main stream of air flowing through the air passage”, per the definition of the water stop area; furthermore, the dual layers of the perforated plate 22 guarantees that at least the secondary plate (which is enclosed by the primary perforated plate) would have a significantly slower flow rate of air than that which is “flowing through other portions inside the air conditioning case 10”). 
It would have been obvious to one with ordinary skill in the art at the time of invention to modify the resonator shown by Fig. 18 to include the alternate configuration, as taught by Fig. 13, as the alternate arrangement allows for a double-layer structured resonator, which is “capable of performing resonance silencing of different frequency bands is obtained, the selectivity of the resonance frequency band can be widened and noise of a wider frequency band can be reduced” (Para. 71). 

Regarding claim 6, Nogami in view of Nakamura teaches the air conditioner according to claim 4, wherein the closed space is a back space of the bell mouth formed on an opposite side of the facing surface with respect to the air passage (Nogami:  see Fig. 18, resonance space 112 is the back space of the orifice 109 and suction hole 108 with respect to the air passage).

Regarding claim 7, Nogami in view of Nakamura teaches the air conditioner according to claim 1. 
The embodiment of Nogami shown in Fig. 18 is silent regarding the closed space is divided into a plurality of closed spaces, and one or more of the through holes are formed in each of the divided closed spaces. 
However, the embodiment of Nogami as shown in Fig. 13 (which is disclosed as using the same reference numerals as used in Figs. 1-12) teaches an alternate configuration of the resonant silencing element, wherein the closed space is divided into a plurality of closed spaces (see Fig. 13, at least an upper and lower rear air layer 23), and one or more of the through holes are formed in each of the divided closed spaces (see Fig. 13, the rear air layers 23 are separated by a secondary perforated plate 22, such that each rear air layer 23 has at least one associated throat portion 25). 
It would have been obvious to one with ordinary skill in the art at the time of invention to modify the resonator shown by Fig. 18 to include the alternate configuration, as taught by Fig. 13, as the alternate arrangement allows for a double-layer structured resonator, which is “capable of performing resonance silencing of different frequency bands is obtained, the selectivity of the resonance frequency band can be widened and noise of a wider frequency band can be reduced” (Para. 71). 

Regarding claim 8, Nogami in view of Nakamura teaches the air conditioner according to claim 1, wherein the air flow direction is generally horizontal (Nakamura:  see Fig. 2-3, rotation shaft 31a extends left to right along the horizontal direction, meaning airflow shown by arrow c is generally horizontal). 
Furthermore, Nakamura teaches that the orientation of the rotation axis of the blower is a design choice which is made based on the available space in which the blower is located (see Figs. 6-7, wherein the blower axis is vertical and obliquely angled, respectively). 
It would have been obvious to one skilled in the art at the time of the invention to modify the air conditioner housing to be rotated sideways by applying a known technique to a known device ready for improvement to yield predictable results as taught by Nakamura into the teachings of Nogami because it does no more than yield predictable results of providing an alternate orientation for the same device which may provide an improved geometry for the housing, since it has been held that the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.
The embodiment of Nogami shown in Fig. 18 is silent regarding the through hole is inclined such that an axial center line including an axial center is angled relative to an air flow direction, such that the through hole is upwardly inclined from the upstream side to the downstream side in the air flow direction.
However, the embodiment of Nogami as shown in Fig. 10 (which is disclosed as using the same reference numerals as used in Figs. 1-8 at least) teaches an alternate configuration of the resonant silencing element, with an air flow direction (see Annotated Fig. 1, dash-dot line indicates air flow direction which is the horizontal direction); and the through hole is inclined such that an axial center line including an axial center is angled relative to an air flow direction, such that the through hole is upwardly inclined from the upstream side to the downstream side in the air flow direction (see Annotated Fig. 1, the solid line which represents the central axis of the through hole is upwardly inclined from the upstream side to the downstream side of the air flow direction).
It would have been obvious to one with ordinary skill in the art at the time of invention to modify the resonator shown by Fig. 18 to include the alternate configuration, as taught by Fig. 10, as the alternate arrangement allows for a non-uniform thickness of the rear air layer, which in turn allows for a wider frequency band (of noise) which can be reduced (see Para. 67, “As shown in FIGS. 9 to 11… a thickness of the rear air layer is made uneven… the resonance frequency of the vibration system becomes nonuniform, and the same effect can be obtained”, and Para. 66, “the selectivity of the resonance frequency band which can be muffled is widened, and noise in a wider frequency band can be reduced”). 


    PNG
    media_image1.png
    659
    520
    media_image1.png
    Greyscale

Annotated Figure 1

Regarding claim 9, Nogami in view of Nakamura teaches the air conditioner according to claim 1, wherein an inflow port is provided at each peripheral edge of the facing wall portion to cause the air to flow into the air conditioning case through each inflow port (Nogami:  grill 113 is shown to have air inlets at least at each peripheral edge thereof; Nogami:  see in Fig. 3 that there is an inflow port provided at least at one peripheral edge of the sound absorption member 70 to allow in airflow along arrows a and c).

Regarding claim 10, Nogami in view of Nakamura teaches the air conditioner according to claim 1. 
The embodiment of Nogami shown in Fig. 18 is silent regarding the through hole being formed such that an axial center line including an axial center of the through hole is substantially parallel to an air flow direction and a rotation axis of the blower fan. 
However, the embodiment of Nogami as shown in Fig. 13 (which is disclosed as using the same reference numerals as used in Figs. 1-12) teaches an alternate configuration of the resonant silencing element, wherein the through hole is formed such that an axial center line including an axial center of the through hole is substantially parallel to an air flow direction and a rotation axis of the blower fan (see Fig. 13, the axial center of the throat portion 25 of the resonator is oriented vertically in Fig. 13, meaning that it would be parallel to the air flow direction and the rotation axis of the blower fan if incorporated into the arrangement shown in Fig. 18).
It would have been obvious to one with ordinary skill in the art at the time of invention to modify the resonator shown by Fig. 18 to include the alternate configuration, as taught by Fig. 13, as the alternate arrangement allows for a double-layer structured resonator, which is “capable of performing resonance silencing of different frequency bands is obtained, the selectivity of the resonance frequency band can be widened and noise of a wider frequency band can be reduced” (Para. 71). 

Regarding claim 11, Nogami in view of Nakamura teaches the air conditioner according to claim 1, wherein the through hole is closer to the facing wall portion than the blower fan (Nogami:  see Fig. 18, the inlet portion 115 is closer to the bottom of the outer shell 101 than the impeller 103).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH M MAY whose telephone number is (571)272-8255. The examiner can normally be reached Mon.-Th. 0830-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 5712726785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH M. MAY/Examiner, Art Unit 3762           

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762